COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                           §

 THOMAS LEONARD,                               §               No. 08-14-00139-CR

                      Appellant,               §                 Appeal from the

 v.                                            §               120th District Court

 THE STATE OF TEXAS,                           §             of El Paso County, Texas

                       State.                  §               (TC# 20110D02415)

                                          §
                                   CORRECTED ORDER

        Pending before the Court is Appellant’s request to remove appointed counsel and

represent himself on appeal. We previously abated this appeal to allow the trial court to conduct

a hearing on Appellant’s request. The trial court has conducted the hearing and has made the

requested findings and conclusions. Accordingly, we reinstate the appeal.

        The record reflects that Appellant has a J.D. from Texas Tech School of Law and is

licensed to practice law in Texas but his license is currently suspended due to non-payment of

dues.   The trial court made Appellant aware of the dangers and disadvantages of self-

representation but he persists in asserting his right to represent himself. The trial court found

that Appellant’s request to remove appointed counsel and represent himself on appeal is not an

attempt to obstruct court procedure or interfere with the administration of justice and he

understands that the brief previously filed by appointed counsel will be stricken. Further, the

Court determined that Appellant has made the choice to remove counsel and represent himself

                                               1
competently, intelligently, and voluntarily. Having considered the record of the hearing and the

trial court’s written findings and conclusions, we grant Appellant’s request to remove counsel

and represent himself on appeal.

       IT IS ORDERED that Appellant shall file his brief in this case no later than forty-five

(45) days from the date of this order. IT IS FURTHER ORDERED that the brief filed by

Appellant’s previous appointed counsel is hereby stricken.

       IT IS SO ORDERED this 30th day of April, 2015.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.




                                               2